Treat, J.,
(orally.) In this caso we encounter special difficulties. Here were lax sales supposed to cover taxes for the years prior to those respective sales. It appears from the averments of the relator that the owners of the property, knowing that the taxes levied were not sufficient under the terms of the statute to give this bondholder and others what they were justly entitled to, bought in their own property under the tax titles to escape the necessity of paying the full amount due. It is not disclosed to the court adequately in these papers, even if it be true that the owners of the property did buy in their own property under a tax sale, whether the taxes theretofore levied were not adequate for that purpose.
As to the mandamus applied for with respect to the taxes not levied on bonds falling due after the prior tax sales, there is no dispute. Of course, the party is entitled to mandamus therefor, but Mr. Sher-zer contended on behalf of his client that the purchasers under that tax sale are not to be relieved from the deficiency in the assessments and levies theretofore made. If a purchaser at a tax sale purchases as an innocent third party, lie should take free from the taxes theretofore falling due, the sale being for all taxes theretofore due; but if the man owning the property does not pay his taxes, and is aware that the levy is less than what ought to have been lev*878ied, and buys in bis own property in order to escape paying wbat was justly due, the court wishes to know that fact. First, then, was the levy sufficient, and, if these parties are not innocent third parties, their property is still subject to their deficiency, and that is a matter of inquiry. This will be referred to Judge Krum, to report— First, to what extent the assessments and levies as to these taxes were insufficient; second, whether the parties buying in this property were original parties, or innocent third parties; thirdly, what is the amount for which mandamus should go of taxes in dispute subsequent to these taxes.